Exhibit 10.4

 

AMENDMENT TO CIVIL SETTLEMENT AGREEMENT

 

This Amendment to Civil Settlement Agreement (“Amendment”) dated May 25, 2011,
is made by and between The Armored Group, LLC (“TAG”), a Nevada limited
liability company, and Supreme Indiana Operations, Inc., a Delaware corporation,
successor to Supreme Corporation, a Texas corporation, and Supreme Corporation
of Texas, a Texas corporation (collectively “Supreme”).  TAG and Supreme are the
parties (“Parties”) to this Amendment.  These same parties are the signatories
to the Civil Settlement Agreement dated May 25, 2011.

 

Recitals, Representations and Conditions

 

TAG and Supreme have reached a full settlement of all claims and counterclaims
in two lawsuits, and the settlement is set forth in the Civil Settlement
Agreement dated May 25, 2011.  Pursuant to that Civil Settlement Agreement, the
lawsuits have been dismissed.

 

Supreme approached TAG about an Amendment to the Civil Settlement Agreement. 
Supreme and TAG agree in this writing to amend that Civil Settlement Agreement
dated May 25, 2011.  Except where expressly superseded by this Amendment, all
the remaining terms and conditions of the Civil Settlement Agreement, dated
May 25, 2011, remain in full force and effect.

 

Paragraph 1.5 of the Civil Settlement Agreement is amended and supplemented as
follows: TAG does not request that all Class A Common Stock it receives under
the Civil Settlement Agreement be registered, and Supreme is not obligated to
register such Stock in an S-1 or S-3 Registration Statement.  Supreme shall
issue legend stock which TAG or its designee shall not be able to sell until it
has held the stock for six months pursuant to Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).   With respect to the
350,000 shares to be issued to TAG (or its designee) upon execution of the Civil
Settlement Agreement, Supreme shall, upon issuance of an opinion from its legal
counsel (which will be paid for by Supreme) as soon as reasonably possible after
such six months holding period, replace the legend stock with clean stock,
issued without a legend, which can then be sold subject to the other terms of
this Civil Settlement Agreement.  The same obligations will be undertaken by
Supreme with respect to the 350,000 shares to be issued to TAG on January 15,
2012; that is, after the six months holding period Supreme (as soon as
reasonably possible after issuance of a legal opinion from its counsel) will
re-issue clean stock without a legend for sale.  Unless otherwise instructed by
TAG, the stock issued to TAG will be held by the transfer agent in a direct
account (if reasonably available).

 

1

--------------------------------------------------------------------------------


 

Paragraph 2.2 of the Civil Settlement Agreement is amended and supplemented as
follows:  If, after January 1, 2012, TAG determines that it needs to sell
Supreme Class A Common Stock to pay taxes (generated by its receipt in 2011 of
such Class A Common Stock) on or before April 15, 2012, then TAG may, regardless
of the 50,000 shares a month restriction contained in the Civil Settlement
Agreement,  sell enough Class A Common Stock to enable TAG to pay its tax
obligation (but only to the extent that such taxes exceed the sale proceeds that
TAG would have received (or did receive) from sales of the monthly 50,000 share
blocks which it could have sold (or still can sell) prior to April 15, 2012.  If
the preceding sentence is triggered, then, upon request by Supreme, TAG shall
provide to Supreme the tax calculations necessary to justify such excess sales.
Nonetheless, Supreme’s right of first refusal contained in the Civil Settlement
Agreement will apply to these sales made to pay taxes.

 

Consideration for Amendment

 

As consideration for this Amendment, Supreme shall pay $15,000 to TAG upon the
signing of this Amendment, and $10,000 to TAG on January 15, 2012.

 

Other Provisions

 

This written Amendment Agreement can be executed in any number of counterparts
(including facsimile), each of which shall be an original but all of which shall
constitute one instrument.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

Dated to be effective June  7, 2011.

 

The Armored Group, LLC, a Nevada limited liability company

 

/s/ Robert Pazderka

 

Robert Pazderka, President

 

Date signed: June 7, 2011

 

 

Supreme Indiana Operations, Inc., a Delaware corporation

 

/s/ Kim Korth

 

By: Kim Korth, President

 

Date signed: June 7, 2011

 

 

Supreme Corporation of Texas, a Texas corporation

 

/s/ Kim Korth

 

By: Kim Korth, President

 

Date signed: June 7, 2011

 

 

3

--------------------------------------------------------------------------------